Exhibit 10.28

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR STEWART E. MCCLURE, JR.

THIS AGREEMENT is made effective as of December 26, 2014 (the “Effective Date”),
by and among Lakeland Bancorp, Inc., a New Jersey corporation (the
“Corporation”), Lakeland Bank, a New Jersey state chartered bank (the “Bank”
and, collectively with the Corporation, the “Company”), and Stewart E. McClure,
Jr. (the “Executive”), intending to be legally bound hereby.

INTRODUCTION

The purpose of this Agreement is to provide specified benefits to Stewart E.
McClure, Jr., Senior Executive Vice President of the Corporation and Regional
President of the Bank, in consideration of his anticipated future contributions
to the continued growth, development and future business success of the Company.

AGREEMENT

Article 1

Definitions

 

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

  1.1.1 “Beneficiary” means the person designated in writing by the Executive,
pursuant to such forms provided by the Company and as described herein, to serve
as his beneficiary under this Agreement in the event of his death.

 

  1.1.2 “Board” means the Board of Directors of the Corporation.

 

  1.1.3 “Termination for “Cause” shall have the meaning set forth in the
Employment Agreement.

 

  1.1.4 “Change in Control” means a “Change in Control Event” as defined in the
Employment Agreement; provided, however, that no event or occurrence shall
constitute a Change in Control unless it also constitutes a “change in the
ownership of the Corporation,” a “change in the effective control of the
Corporation,” or a “change in the ownership of a substantial portion of the
Corporation’s assets” (within the meaning of Section 409A(a)(2)(A)(v) of the
Code).

 

  1.1.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

  1.1.5 “Disability” shall have the meaning set forth in the Employment
Agreement.

 

  1.1.6 “Early Termination” means Termination of Employment before Normal
Retirement Age for reasons other than death, Termination for Cause or following
a Change in Control.

 

  1.1.7 “Employment Agreement” means that certain Employment Agreement, by and
among the Executive, the Corporation and the Bank, dated as of January 28, 2013,
as amended.

 

  1.1.8 “Exchange Act” means the Securities and Exchange Act of 1934, as
amended.

 

  1.1.9 “Good Reason” shall have the meaning set forth in the Employment
Agreement.

 

  1.1.10 “Normal Retirement Age” means the Executive’s 66th birthday.

 

  1.1.11 “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.

 

  1.1.12 “Plan Year” means the calendar year.



--------------------------------------------------------------------------------

  1.1.13 “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Corporation if any
stock of the Corporation is publicly traded on an established securities market
or otherwise, as determined by the plan administrator based on the twelve
(12) month period ending each December 31 (the “identification period”). If the
Executive is determined to be a Specified Employee for an identification period,
the Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12) month period that begins on the first day of
the fourth month following the close of the identification period.

 

  1.1.14 “Termination of Employment” means the termination of the Executive’s
employment with the Company for reasons other than death; provided, however,
that a Termination of Employment will not have occurred unless and until the
Executive ceases to provide services as an employee of the Company at an annual
rate that is less than twenty percent (20%) of the services rendered by the
Executive to the Company, on average, during the immediately preceding three
(3) full calendar years of employment (or, if employed less than three
(3) years, such lesser period) and the annual remuneration for such services is
less than twenty percent (20%) of the average annual remuneration earned during
the final three (3) full calendar years of employment (or, if less, such lesser
period). The Executive shall not be considered to have a Termination of
Employment if the Executive continues to provide services to the Company in a
capacity other than as an employee of the Company at an annual rate that is
fifty percent (50%) or more of the services rendered by the Executive to the
Company, on average, during the immediately preceding three (3) full calendar
years of employment (of if employed less than three (3) years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned by the Executive from the Company
during the final three (3) full calendar years of employment (or if less, such
lesser period). The Executive’s employment relationship will be treated as
continuing intact while the Executive is on military leave, sick leave or other
bona fide leave of absence if the period of such leave of absence does not
exceed six (6) months, or if longer, so long as the Executive’s right to
re-employment with the Company is provided either by statute or by contract. If
the period of leave exceeds six (6) months and there is no right to
re-employment, a Termination of Employment will be deemed to have occurred as of
the first date immediately following such six (6) month period.

 

  1.1.15 “Early Resignation” means a resignation of employment by Executive
prior to a Change in Control or Normal Retirement Age which is not for Good
Reason.

Article 2

Living Benefits

 

2.1 Normal Retirement Benefit. The Company shall pay to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Agreement (other than the death benefit under Sections 3.2 or 3.3) upon
Termination of Employment on or after the Normal Retirement Age for a reason
other than due to the Executive’s death.

 

  2.1.1 Amount of Benefit. The annual Normal Retirement Benefit under this
Section 2.1 is $84,500 (eighty four thousand five hundred dollars).

 

  2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in equal monthly installments of $7,041.67 each, payable on or about
the first day of the month following the Executive’s Normal Retirement Date and
continuing for the one hundred and seventy-nine (179) consecutive months that
follow.

 

2.2 Early Termination Benefit. If, prior to a Change in Control, the Executive
resigns his employment with the Company for Good Reason, the Executive’s
employment with the Company terminates due to Disability, or the Executive’s
employment with the Company is terminated by the Company other than as a result
of a Termination for Cause, the Company shall, in lieu of any other benefit
under this Agreement (other than the death benefit under Sections 3.2 or 3.3),
pay to the Executive the Normal Retirement Benefit set forth in Section 2.1.1 in
equal monthly installments of $7,041.67 each, payable on or about the first day
of the month commencing with the month following the Executive’s Normal
Retirement Age and continuing for the one hundred and seventy-nine
(179) consecutive months that follow.

 

-2-



--------------------------------------------------------------------------------

2.3 Change in Control Benefit. If Executive is employed by the Company at the
time of a Change in Control, the Company shall, in lieu of any other benefit
under this Agreement (other than the death benefit under Sections 3.2 or 3.3),
pay to the Executive the Normal Retirement Benefit set forth in Section 2.1.1 in
equal monthly installments of $7,041.67 each, payable on or about the first day
of the month commencing with the month following the Executive’s Normal
Retirement Age and continuing for the one hundred and seventy-nine
(179) consecutive months that follow.

 

2.4 Early Resignation Benefit. If, prior to a Change in Control, the Executive
resigns his employment with the Company for other than Good Reason, the Company
shall, in lieu of any other benefit under this Agreement (other than the death
benefit under Sections 3.2 or 3.3), pay to the Executive an annual Early
Resignation Benefit equal to the Normal Retirement Benefit set forth in
Section 2.1.1 multiplied by a fraction the numerator of which is the number of
full calendar months elapsing from the Effective Date through the date of such
resignation and the denominator of which is the number of full calendar months
between the Effective Date and the Executive’s Normal Retirement Age. The Early
Termination Benefit shall be payable monthly in equal installments, payable on
or about the first day of the month commencing with the month following the
Executive’s Normal Retirement Age and continuing for the one hundred and
seventy-nine (179) consecutive months that follow.

 

2.5 Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Termination of Employment, if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code, any payment that would
otherwise be due to the Executive hereunder within six months after such
Termination of Employment shall nonetheless be delayed until the first business
day of the seventh month following Employee’s Termination of Employment and the
first such payment shall include the cumulative amount of any payments that
would have been paid prior to such date if not for such restriction.

Article 3

Death Benefits

 

3.1 Death During Active Service. If the Executive’s employment with the Company
terminates due to death, the Company shall, in lieu of the Living Benefits of
Article 2, pay to the Executive’s Beneficiary the Normal Retirement Benefit set
forth in Section 2.1.1 in 180 equal monthly installments of $7,041.67 each,
payable on or about the first day of each month commencing within 60 days of
receipt by the Company of the Executive’s death certificate.

 

3.2 Death During Benefit Period. If the Executive dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3 Death Following Termination of Employment But Before Benefits Commence. If
the Executive is entitled to benefits under this Agreement, but dies prior to
receiving said benefits, the Company shall pay to the Executive’s Beneficiary
the same benefits, in the same manner, they would have been paid to the
Executive had the Executive survived; however, said benefit payments will
commence within 60 days of receipt by the Company of the Executive’s death
certificate.

Article 4

Beneficiaries

 

4.1 Beneficiary Designations. The Executive shall designate a Beneficiary
hereunder by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Company during the Executive’s lifetime. The Executive’s
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive, or if the Executive names a spouse as Beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, the Beneficiary shall be the Executive’s estate.

 

-3-



--------------------------------------------------------------------------------

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship, as it may deem appropriate prior to distribution of
the benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

Article 5

General Limitations

 

5.1 No Benefits Payable. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive’s employment as a result of a Termination for
Cause.

 

5.2 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not pay any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8 (e) of the Federal Deposit Insurance Act
(“FDIA”).

 

5.3 Competition after Termination of Employment. The Executive shall forfeit his
right to any further benefits if the Executive, prior to the occurrence of a
Change in Control and without the prior written consent of the Company, violates
any one of the restrictive covenants set forth in Section 6 of the Employment
Agreement while such restrictive covenants are in effect.

 

5.4 Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
insurance company denies coverage for material misstatements of fact made by the
Executive on any application for life insurance purchased by the Company, or any
other reason; provided, however, that the Company shall evaluate the reason for
the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.

Article 6

Claims and Review Procedures

 

6.1 Claims Procedure. If the Executive or the Executive’s Beneficiary
(“claimant”) has not received benefits under the Agreement that he or she
believes should be paid, he or she shall make a claim for such benefits as
follows:

 

  6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.

 

  6.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expect to render their decision.

 

  6.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

  6.1.3.1 The specific reasons for the denial,

 

  6.1.3.2 A reference to the specific provisions of the Agreement on which the
denial is based,

 

-4-



--------------------------------------------------------------------------------

  6.1.3.3 A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

  6.1.3.4 An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

  6.1.3.5 A statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following an adverse benefit determination on review.

 

6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  6.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

  6.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  6.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  6.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

  6.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  6.2.5.1 The specific reasons for the denial,

 

  6.2.5.2 A reference to the specific provisions of the Plan on which the denial
is based,

 

  6.2.5.3 A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  6.2.5.4 A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including, without limitation, Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.

 

7.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. The benefit hereunder
shall be the amount the Company has accrued with respect to the Company’s
obligations hereunder as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

-5-



--------------------------------------------------------------------------------

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

  7.3.1 Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation accrued under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;

 

  7.3.2 Upon the Company’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  7.3.3 Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder);
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination; the Company may distribute the
amount the Company has accrued with respect to the Company’s obligations
hereunder, determined as of the date of the termination of the Agreement, to the
Executive in a lump sum subject to the above terms.

Article 8

Miscellaneous

 

8.1 Administration. The Company shall have powers, which are necessary to
administer this Agreement, including but not limited to:

 

  8.1.1 Interpreting the provisions of the Agreement;

 

  8.1.2 Establishing and revising the method of accounting for the Agreement;
Maintaining a record of benefit payments;

 

  8.1.3 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

 

  8.1.4 Delegate any of the foregoing powers to any person or persons or
committee or committees.

 

8.2 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of New Jersey without regard to choice of law principles,
except to the extent preempted by the laws of the United States of America.

 

8.3 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof; provided,
however, that nothing herein is intended to supersede any provision of the
Employment Agreement. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

Nothing contained herein shall or be deemed to amend, modify or otherwise affect
the rights of the Executive with respect to that certain Amended and Restated
Supplemental Executive Retirement Plan by and between Executive and Somerset
Hills Bancorp and Somerset Hills Bank, predecessors by merger to the Corporation
and the Bank, respectively, dated July 19, 2007, as previously amended.

 

-6-



--------------------------------------------------------------------------------

8.5 Administrator. The Company shall be the administrator under this Agreement.
The Company may delegate to others certain aspects of the management and
operational responsibilities including the service of advisors and the
delegation of ministerial duties to qualified individuals.

 

8.6 Right of Offset. The Company shall have the right to offset the benefits
against any unpaid obligation the Executive may have with the Company.

 

8.7 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee of the
Company nor interfere with the Executive’s right to terminate employment at any
time.

 

8.8 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.9 Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

  (a) To the Company:

Secretary

Lakeland Bancorp, Inc.

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

with a copy to:

Lakeland Bancorp, Inc.

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

Attn: Office of General Counsel

 

  (b) To the Executive:

Stewart E. McClure, Jr.

68 Wexford Road

Mendham, New Jersey 07945

 

8.10 Facility of Payment. If the Executive is declared to be incompetent, or
incapable of handling the disposition of his or her property, the Company may
pay any benefit due hereunder to the duly appointed guardian, legal
representative or person having the care or custody of the Executive. The
Company may require proof of incompetence, minority or guardianship as it may
deem appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.

 

8.11 Reorganization. Neither the Corporation nor the Bank shall merge or
consolidate into or with another company, or reorganize, or sell substantially
all of its assets to another company, firm or person unless such succeeding or
continuing company, firm or person agrees to assume and discharge the
obligations of the Corporation and the Bank hereunder.

 

8.12 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

-7-



--------------------------------------------------------------------------------

8.13 Unfunded Plan; Nature of Obligations. The benefits to be provided under
this Agreement shall be “unfunded” within the meaning of Title I of ERISA. The
Company shall not be required to segregate or invest any amounts credited
hereunder, and all such amounts shall continue for all purposes to be a part of
the general funds of the Company. The Executive’s right to receive payments from
the Company hereunder shall be no greater than the right of any other unsecured
general creditor of the Company. The Executive shall have no right to transfer,
assign, alienate, anticipate, pledge, or encumber any part of the benefits
provided hereunder, nor shall such benefits be subject to seizure by legal
process by any creditor of the Executive. Any attempt to effect such a diversion
or seizure shall be deemed null and void for all purposes hereunder.

 

8.14 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.15 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

8.16 Counterparts. This Agreement may be executed in one or more counterparts,
each off which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

8.17 Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and any regulations
promulgated thereunder.

 

8.18 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including regulations as may be promulgated after the
Effective Date of this Agreement. For purposes of Section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment. In no
event may the Executive, directly or indirectly, designate the calendar year of
payment.

 

8.19 Section 280G. The benefits payable under this Agreement shall be subject to
the terms of Section 21 of the Employment Agreement regarding the limitations
under Section 280G of the Code.

IN WITNESS WHEREOF, the Executive and duly authorized officers of the
Corporation and the Bank have signed this Agreement.

 

/s/ Stewart E. McClure, Jr.

STEWART E. MCCLURE, JR. LAKELAND BANK By:

/s/ Thomas J. Shara

Thomas J. Shara, President and CEO LAKELAND BANCORP, INC By:

/s/ Thomas J. Shara

Thomas J. Shara, President and CEO

 

-8-